t c memo united_states tax_court todd a clark petitioner v commissioner of internal revenue respondent docket no filed date robert j gumser for petitioner roberta d repasy for respondent memorandum findings_of_fact and opinion laro judge todd a clark petitioned the court to redetermine respondent's determination with respect to his and taxable years respondent determined the following deficiencies in federal income taxes and additions thereto additions to tax sec sec year deficiency a dollar_figure dollar_figure dollar_figure big_number --- we must decide the following issues whether petitioner's gross_income includes the dollar_figure amount reported to him on a form_1099 wage and tax statement we hold it includes only percent of this amount whether petitioner's gross_income includes the dollar_figure amount reported to him on a form_1099 we hold it does not whether petitioner is liable for the additions to tax determined by respondent we hold he is to the extent described herein section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in escondido california when he petitioned the court during petitioner worked as an independent_contractor washing the windows of model homes in the vicinity of san diego california petitioner received assignments on a monthly basis from a general contractor model maintenance inc company and the company paid petitioner for the jobs once a month petitioner worked with another individual duram mcmanus and petitioner paid mr mcmanu sec_50 percent of the amount shown on each check that he received from the company for the jobs during petitioner received dollar_figure from the company inclusive of the amount that he paid to mr mcmanus the company issued petitioner a form_1099 showing this amount during petitioner performed no work for the company mr mcmanus performed all of the work and he received percent of the amounts shown on the checks from the company for that year the company issued checks payable only to petitioner the checks were endorsed on the back as pay to the order of durham mcmanus who ultimately cashed them during petitioner received dollar_figure from the company inclusive of the amount_paid to mr mcmanus the company issued petitioner a form_1099 showing this amount petitioner did not file a or federal_income_tax return petitioner did not make any estimated payments for either year opinion petitioner must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 petitioner relies mainly on his testimony to disprove respondent's determinations we find his testimony unimpeached and persuasive petitioner testified that he received the amount shown on the form_1099 but that he paid percent of this amount to mr mcmanus we believe this testimony we hold that petitioner's gross_income includes only percent dollar_figure of the amount shown on the form_1099 with respect to we hold that petitioner's gross_income includes none of the amount shown on the form_1099 we find that mr mcmanus performed all of the services that generated this income and that he ultimately received all of the proceeds reflected on the form_1099 which was issued to petitioner although the checks were payable only to petitioner the checks were endorsed on the back as pay to the order of durham mcmanus who ultimately cashed them we hold for petitioner with respect to our holding on this issue means naturally that petitioner also is not liable for the addition_to_tax determined by respondent for that year turning to the additions to petitioner's tax respondent determined that petitioner failed to file a tax_return and that he failed to make any estimated payments for that year accordingly respondent determined petitioner was liable for the related additions to tax petitioner contends that he did not file a return because he did not have the money to pay any_tax that would have been due with that return petitioner makes no contention with respect to the addition_to_tax under sec_6654 we hold for respondent as to both additions in order to avoid the addition_to_tax under sec_6651 petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 see 38_f3d_440 9th cir petitioner has failed to prove that his failure_to_file was due to reasonable_cause and not due to willful neglect the addition_to_tax under sec_6654 is mandatory unless petitioner proves that he has met one of the exceptions contained in sec_6654 91_tc_874 petitioner has failed to show that any of the statutory exceptions apply to reflect the foregoing and to make certain computational adjustments decision will be entered under rule
